


Exhibit 10.14

COMCAST CORPORATION

2002 EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated, Effective January 1, 2005)

1.     Purpose.

        COMCAST CORPORATION, a Pennsylvania corporation, hereby amends and
restates the Comcast Corporation 2002 Employee Stock Purchase Plan (the "Plan"),
effective January 1, 2005. The Plan is intended to encourage and facilitate the
purchase of shares of common stock of Comcast Corporation by Eligible Employees
of the Company and any Participating Companies, thereby providing such Eligible
Employees with a personal stake in the Company and a long-range inducement to
remain in the employ of the Company and Participating Companies. It is the
intention of the Company that the Plan qualify as an "employee stock purchase
plan" within the meaning of section 423 of the Code.

2.     Definitions.

        (a)   "Account" means a bookkeeping account established by the Committee
on behalf of a Participant to hold Payroll Deductions.

        (b)   "Affiliate" means, with respect to any Person, any other Person
that, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person. For purposes of this definition, the term
"control," including its correlative terms "controlled by" and "under common
control with," mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

        (c)   "Board" means the Board of Directors of the Company.

        (d)   "Brokerage Account" means the brokerage account established under
the Plan by the Company for each Participant, to which Shares purchased under
the Plan shall be credited.

        (e)   "Change of Control" means any transaction or series of
transactions as a result of which any Person who was a Third Party immediately
before such transaction or series of transactions owns then-outstanding
securities of the Company such that such Person has the ability to direct the
management of the Company, as determined by the Board in its discretion. The
Board may also determine that a Change of Control shall occur upon the
completion of one or more proposed transactions. The Board's determination shall
be final and binding.

        (f)    "Code" means the Internal Revenue Code of 1986, as amended.

        (g)   "Committee" means the Compensation Committee of the Board.

        (h)   "Company" means Comcast Corporation, a Pennsylvania corporation,
including any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.

        (i)    "Compensation" means an Eligible Employee's wages as reported on
Form W-2 (i.e., wages as defined in section 3401(a) of the Code and all other
payments of compensation for which the Participating Company is required to
furnish the employee a written statement under sections 6041(d) and 6051(a)(3)
of the Code) from a Participating Company, reduced by reimbursements or other
expense allowances, fringe benefits (cash and non-cash), moving expenses,
deferred compensation, and welfare benefits, but including salary reduction
contributions and elective contributions that are not includible in gross income
under sections 125 or 402(a)(8) of the Code.

        (j)    "Election Form" means the written or electronic form acceptable
to the Committee which an Eligible Employee shall use to make an election to
purchase Shares through Payroll Deductions pursuant to the Plan.

        (k)   "Eligible Employee" means an Employee who is not an Ineligible
Employee. Notwithstanding the foregoing to the contrary, solely for purposes of
the Offering Period commencing on October 1, 2002, the

--------------------------------------------------------------------------------




term "Eligible Employee" means an Employee who was eligible to participate in
this Plan immediately before October 1, 2002.

        (l)    "Eligible Employer" means the Company and any subsidiary of the
Company, within the meaning of section 424(f) of the Code.

        (m)  "Employee" means a person who is an employee of a Participating
Company.

        (n)   "Fair Market Value" means the closing price per Share on the
principal national securities exchange on which the Shares are listed or
admitted to trading or, if not listed or traded on any such exchange, on the
National Market System of the National Association of Securities Dealers
Automated Quotation System ("NASDAQ"), or if not listed or traded on any such
exchange or system, the fair market value as reasonably determined by the Board
or the Committee, which determination shall be conclusive.

        (o)   "Five Percent Owner" means an Employee who, with respect to a
Participating Company, is described in section 423(b)(3) of the Code.

        (p)   "Ineligible Employee" means an Employee who, as of an Offering
Commencement Date:

        (1)   is a Five Percent Owner;

        (2)   has been continuously employed by a Participating Company on a
full-time basis for less than 90 days;

        (3)   has been continuously employed by a Participating Company on a
part-time basis for less than one year; or

        (4)   is restricted from participating under Paragraph 3(b).

For purposes of this Paragraph 2(p), an Employee is employed on a part-time
basis if the Employee customarily works less than 20 hours per week. For
purposes of this Paragraph 2(p), an Employee is employed on a full-time basis if
the Employee customarily works 20 or more hours per week.

        (q)   "Offering" means an offering of Shares by the Company to Eligible
Employees pursuant to the Plan.

        (r)   "Offering Commencement Date" means the first day of each
January 1, April 1, July 1 and October 1 beginning on or after Offerings are
authorized by the Board or the Committee, until the Plan Termination Date,
provided that the first Offering Commencement Date shall be on the Effective
Date.

        (s)   "Offering Period" means the period extending from an Offering
Commencement Date through the following Offering Termination Date.

        (t)    "Offering Termination Date" means the last day of each March,
June, September and December following an Offering Commencement Date, or such
other Offering Termination Date established in connection with a Terminating
Event.

        (u)   "Participant" means an Eligible Employee who has timely delivered
an Election Form to the Committee in accordance with procedures established by
the Committee.

        (v)   "Participating Company" means, as provided in Schedule A to the
Plan, the Eligible Employers, if any, that are approved by the Board or the
Committee from time to time.

        (w)  "Payroll Deductions" means amounts withheld from a Participant's
Compensation pursuant to the Plan, as described in Paragraph 5.

        (x)   "Person" means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization.

        (y)   "Plan" means the Comcast Corporation 2002 Employee Stock Purchase
Plan, as set forth in this document, and as may be amended from time to time.

2

--------------------------------------------------------------------------------



        (z)   "Plan Termination Date" means the earlier of:

        (1)   the Offering Termination Date for the Offering in which the
maximum number of Shares specified in Paragraph 9 have been issued pursuant to
the Plan; or

        (2)   the date as of which the Board or the Committee chooses to
terminate the Plan as provided in Paragraph 14.

        (aa) "Purchase Price" means 85 percent of the lesser of: (1) the Fair
Market Value per Share on the Offering Commencement Date, or if such date is not
a trading day, then on the next trading day thereafter or (2) the Fair Market
Value per Share on the Offering Termination Date, or if such date is not a
trading day, then on the trading day immediately preceding the Offering
Termination Date.

        (bb) "Shares" means:

        (1)   except as otherwise provided in Paragraph 2(bb)(2), shares of
Comcast Corporation Class A Common Stock, par value $0.01.

        (2)   for the Offering Period commencing on October 1, 2002, shares of
Comcast Corporation Class A Special Common Stock, par value $0.01.

        (cc) "Successor-in-Interest" means the Participant's executor or
administrator, or such other person or entity to whom the Participant's rights
under the Plan shall have passed by will or the laws of descent and
distribution.

        (dd) "Terminating Event" means any of the following events:

        (1)   the liquidation of the Company; or

        (2)   a Change of Control.

        (ee) "Third Party" means any Person, together with such Person's
Affiliates, provided that the term "Third Party" shall not include the Company
or an Affiliate of the Company.

        (ff)  "Termination Form" means the written or electronic form acceptable
to the Committee which an Employee shall use to discontinue participation during
an Offering Period pursuant to Paragraph 7(b).

3.     Eligibility and Participation.

        (a)    Eligibility.    Except to the extent participation is restricted
under Paragraph 3(b), each Eligible Employee shall be eligible to participate in
the Plan.

        (b)    Restrictions on Participation.    Notwithstanding any provisions
of the Plan to the contrary, no Employee shall be eligible to purchase Shares in
an Offering to the extent that:

        (1)   immediately after the purchase of Shares, such Employee would be a
Five Percent Owner; or

        (2)   a purchase of Shares would permit such Employee's rights to
purchase stock under all employee stock purchase plans of the Participating
Companies which meet the requirements of section 423(b) of the Code to accrue at
a rate which exceeds $25,000 in fair market value (as determined pursuant to
section 423(b)(8) of the Code) for each calendar year in which such right to
purchase Shares is outstanding.

        (c)    Commencement of Participation.    An Eligible Employee shall
become a Participant by completing an Election Form and filing it with the
Committee on or before the 15th day of the month immediately preceding the
Offering Commencement Date for the first Offering to which such Election Form
applies. Payroll Deductions for a Participant shall commence on first payroll
period ending after the applicable Offering Commencement Date when his or her
authorization for Payroll Deductions becomes effective, and shall end on the
Plan Termination Date, unless sooner terminated by the Participant pursuant to
Paragraph 7(b).

3

--------------------------------------------------------------------------------



4.     Shares Per Offering.

        The Plan shall be implemented by a series of Offerings that shall
commence after Offerings have been authorized by the Board or the Committee, and
terminate on the Plan Termination Date. Offerings shall be made with respect to
Compensation accumulated during each Offering Period for the period commencing
with the first day of the first Offering Period (when such Offering Period is
authorized by the Board or the Committee) and ending with the Plan Termination
Date. Shares available for any Offering shall be the difference between the
maximum number of Shares that may be issued under the Plan, as determined
pursuant to Paragraph 8(a), for all of the Offerings, less the actual number of
Shares purchased by Participants pursuant to prior Offerings. If the total
number of Shares subject to purchase under the Plan on any Offering Termination
Date exceeds the maximum number of Shares available, the Board or the Committee
shall make a pro rata allocation of Shares available for delivery and
distribution in as nearly a uniform manner as practicable, and as it shall
determine to be fair and equitable, and the unapplied Account balances shall be
returned to Participants as soon as practicable following the Offering
Termination Date.

5.     Payroll Deductions.

        (a)    Amount of Payroll Deductions.    On the Election Form, an
Eligible Employee may elect to have Payroll Deductions of not more than
10 percent of Compensation earned for each payroll period ending within the
Offering Period, subject to the limitation that the maximum amount of Payroll
Deductions for any Eligible Employee for any calendar year shall not exceed
$10,000. The rules established by the Committee regarding Payroll Deductions, as
reflected on the Election Form, shall be consistent with section 423(b)(5) of
the Code.

        (b)    Participants' Accounts.    All Payroll Deductions with respect to
a Participant pursuant to Paragraph 5(a) shall be credited to the Participant's
Account under the Plan.

        (c)    Changes in Payroll Deductions.    A Participant may discontinue
Payroll Deductions during an Offering Period by providing a Termination Form to
the Committee at any time before the Offering Termination Date applicable to any
Offering. No other change can be made during an Offering, including, but not
limited to, changes in the amount of Payroll Deductions for such Offering. A
Participant may change the amount of Payroll Deductions for subsequent Offerings
by giving written notice (or notice in another form pursuant to procedures
established by the Committee) of such change to the Committee on or before the
15th day of the month immediately preceding the Offering Commencement Date for
the Offering for which such change is effective.

6.     Purchase of Shares.

        (a)    In General.    On each Offering Termination Date, each
Participant shall be deemed to have purchased a number of whole Shares equal to
the quotient obtained by dividing the balance credited to the Participant's
Account as of the Offering Termination Date, by the Purchase Price, rounded to
the next lowest whole Share. Shares deemed purchased by a Participant under the
Plan shall be credited to the Participant's Brokerage Account as soon as
practicable following the Offering Termination Date.

        (b)    Terminating Events.    The Company shall give Participants at
least 30 days' notice (or, if not practicable, such shorter notice as may be
reasonably practicable) prior to the anticipated date of the consummation of a
Terminating Event. The 20th day following the issuance of such notice by the
Company (or such earlier date as the Board or the Committee may reasonably
determine) shall constitute the Offering Termination Date for any outstanding
Offering.

        (c)    Fractional Shares and Minimum Number of Shares.    Fractional
Shares shall not be issued under the Plan. Amounts credited to an Account
remaining after the application of such Account to the purchase of Shares under
the Plan shall be credited to the Participant's Account for the next succeeding
Offering, or, at the Participant's election, returned to the Participant as soon
as practicable following the Offering Termination Date, without interest.

4

--------------------------------------------------------------------------------



        (d)    Transferability of Rights to Purchase Shares.    No right to
purchase Shares pursuant to the Plan shall be transferable other than by will or
by the laws of descent and distribution, and no such right to purchase Shares
pursuant to the Plan shall be exercisable during the Participant's lifetime
other than by the Participant.

7.     Termination of Participation.

        (a)    Account.    Except as provided in Paragraph 7(c), no amounts
shall be distributed from Participants' Accounts during an Offering Period.

        (b)    Suspension of Participation.    A Participant may discontinue
Payroll Deductions during an Offering Period by providing a Termination Form to
the Committee at any time before the Offering Termination Date applicable to any
Offering. All amounts credited to such Participant's Account shall be applied to
the purchase of Shares pursuant to Paragraph 6. A Participant who discontinues
Payroll Deductions during an Offering Period shall not be eligible to
participate in the Offering next following the date on which the Participant
delivers the Termination Form to the Committee.

        (c)    Termination of Employment.    Upon termination of a Participant's
employment for any reason, all amounts credited to such Participant's Account
shall be returned to the Participant, or, following the Participant's death, to
the Participant's Successor-in-Interest.

8.     Interest.

        No interest shall be paid or allowed with respect to Payroll Deductions
paid into the Plan or credited to any Participant's Account.

9.     Shares.

        (a)    Maximum Number of Shares; Adjustments.    Subject to adjustment
as provided in this Paragraph 9, not more than 4,250,000 Shares in the aggregate
may be issued pursuant to the Plan pursuant to Offerings under the Plan,
including Offerings commenced since the Plan first became effective as the
Comcast Corporation 2001 Employee Stock Purchase Plan. Shares delivered pursuant
to the Plan may, at the Company's option, be either treasury Shares or Shares
originally issued for such purpose. In the event that Shares are changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company, whether through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split-up or other substitution of
securities of the Company, the Board or the Committee shall make appropriate
equitable anti-dilution adjustments to the number and class of shares of stock
available for issuance under the Plan, to the number and class of shares of
stock subject to outstanding Offerings and to the Purchase Price. Any reference
to the Purchase Price in the Plan and in any related documents shall be a
reference to the Purchase Price as so adjusted. Any reference to the term
"Shares" in the Plan and in any related documents shall be a reference to the
appropriate number and class of shares of stock available for issuance under the
Plan, as adjusted pursuant to this Paragraph 9. The Board's or the Committee's
adjustment shall be effective and binding for all purposes of this Plan. All
Shares issued pursuant to the Plan shall be validly issued, fully paid and
nonassessable.

        (b)    Participant's Interest in Shares.    A Participant shall have no
interest in Shares offered under the Plan until Shares are credited to the
Participant's Brokerage Account.

        (c)    Crediting of Shares to Brokerage Account.    Shares purchased
under the Plan shall be credited to the Participant's Brokerage Account as soon
as practicable following the Offering Termination Date.

        (d)    Restrictions on Purchase.    The Board or the Committee may, in
its discretion, require as conditions to the purchase of any Shares under the
Plan such conditions as it may deem necessary to assure that such purchase of
Shares is in compliance with applicable securities laws.

5

--------------------------------------------------------------------------------



10.   Expenses.

        The Participating Companies shall pay all fees and expenses incurred
(excluding individual Federal, state, local or other taxes) in connection with
the Plan. No charge or deduction for any such expenses will be made to a
Participant upon the termination of his or her participation under the Plan or
upon the distribution of certificates representing Shares purchased with his or
her Payroll Deductions.

11.   Taxes.

        The Participating Companies shall have the right to withhold from each
Participant's Compensation an amount equal to all federal, state, city or other
taxes as the Participating Companies shall determine are required to be withheld
by them in connection with the purchase of Shares under the Plan and in
connection with the sale of Shares acquired under the Plan. In connection with
such withholding, the Participating Companies may make any such arrangements as
they may deem necessary or appropriate to protect their interests.

12.   Plan and Contributions Not to Affect Employment.

        The Plan shall not confer upon any Eligible Employee any right to
continue in the employ of the Participating Companies.

13.   Administration.

        The Plan shall be administered by the Committee. The Board and the
Committee shall have authority to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to it, and to make all other
determinations deemed necessary or advisable in administering the Plan, with or
without the advice of counsel. The Committee may delegate its administrative
duties, subject to its review and supervision, to the appropriate officers and
employees of the Company. The determinations of the Board and the Committee on
the matters referred to in this Paragraph 13 shall be conclusive and binding.

14.   Amendment and Termination.

        The Board or the Committee may terminate the Plan at any time and may
amend the Plan from time to time in any respect; provided, however, that upon
any termination of the Plan, all Shares or Payroll Deductions (to the extent not
yet applied to the purchase of Shares) under the Plan shall be distributed to
the Participants, provided further, that no amendment to the Plan shall affect
the right of any Participant to receive his or her proportionate interest in the
Shares or his or her Payroll Deductions (to the extent not yet applied to the
purchase of Shares) under the Plan, and provided further that the Company may
seek shareholder approval of an amendment to the Plan if such approval is
determined to be required by or advisable under the regulations of the
Securities and Exchange Commission or the Internal Revenue Service, the rules of
any stock exchange or system on which the Shares are listed or other applicable
law or regulation.

15.   Effective Date.

        The original effective date of the Plan was December 20, 2000. This
amendment and restatement of the Plan is effective on January 1, 2005.

16.   Government and Other Regulations.

        (a)    In General.    The purchase of Shares under the Plan shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies as may be required.

        (b)    Securities Law.    The Committee shall have the power to make
each Offering under the Plan subject to such conditions as it deems necessary or
appropriate to comply with the then-existing requirements of the Securities Act
of 1933, as amended, and the Securities Exchange Act of 1934, as amended,
including Rule 16b-3 (or any similar rule) promulgated by the Securities and
Exchange Commission thereunder.

6

--------------------------------------------------------------------------------



17.   Non-Alienation.

        No Participant shall be permitted to assign, alienate, sell, transfer,
pledge or otherwise encumber his right to purchase Shares under the Plan prior
to time that Shares are credited to the Participant's Brokerage Account. Any
attempt at assignment, alienation, sale, transfer, pledge or other encumbrance
shall be void and of no effect.

18.   Notices.

        Any notice required or permitted hereunder shall be sufficiently given
only if delivered personally, telecopied, or sent by first class mail, postage
prepaid, and addressed:

If to the Company:

Comcast Corporation
1500 Market Street
Philadelphia, PA, 19102
Fax: 215-981-7794
Attention: General Counsel

Or any other address provided pursuant to notice provided by the Committee.

If to the Participant:

At the address on file with the Participating Company from time to time, or to
such other address as either party may hereafter designate in writing (or via
such other means of communication permitted by the Committee) by notice
similarly given by one party to the other.

19.   Successors.

        The Plan shall be binding upon and inure to the benefit of any
successors or assigns of the Company.

20.   Severability.

        If any part of this Plan shall be determined to be invalid or void in
any respect, such determination shall not affect, impair, invalidate or nullify
the remaining provisions of this Plan which shall continue in full force and
effect.

21.   Acceptance.

        The election by any Eligible Employee to participate in this Plan
constitutes his or her acceptance of the terms of the Plan and his or her
agreement to be bound hereby.

22.   Applicable Law.

        This Plan shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania, to the extent not preempted by applicable Federal
law.

        Executed as of the 1st day of January, 2005.

    COMCAST CORPORATION
 
 
BY:
 
         

--------------------------------------------------------------------------------


 
 
ATTEST:
 
         

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



SCHEDULE A

Participating Companies

Effective as of January 1, 2005

Comcast Business Communications Holdings, Inc. and its subsidiaries

Comcast Cable Communications Holdings, Inc. and its subsidiaries

Comcast Cable Communications, LLC, and its subsidiaries

Comcast Corporation

Comcast Holdings Corporation

Comcast Online Communications, Inc.

Comcast Shared Services Corporation

Comcast SportsNet West, Inc.

G4 Media, LLC

Home Team Sports Limited Partnership

International Channel

Outdoor Life Network, LLC

Philadelphia Sports Media, L.P.

8

--------------------------------------------------------------------------------


